DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 04/26/2021.  The arguments set forth are addressed herein below.  Claims 1-4, 6-16, 18-19, and 21-34 remain pending, Claims 21-34 have been newly added, and Claims 5, 17, and 20 have been currently canceled.  Currently, Claims 1, 2, and 11 have been amended.  No new matter appears to have been entered.
The amendment to claim 2 is sufficient to overcome the corresponding claim objection.
Reasons for Allowance
Claims 1-4, 6-16, 18-19, and 21-34 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a user interface module which when executed receives the player-defined time period;
a selection module which when executed selects one or more content units of the video game based on the player-defined time period, and one or more game gear items required for playing the selected one or more content units based on at least one of a plurality of pre-defined criteria, wherein the one or more content units are defined by a collective time period;
an editing module which when executed edits the selected one or more content units such that the collective time period is equal to or less than the player-defined time period for generating a tailored gameplay session comprising the edited one or more content units and selected one or more gear items for the player to play, wherein the selection module when executed further dynamically determines if the player is completing the one or more content units within a pre-defined time allocated for each of the one or more content units and provides one or more pre-defined options for completing the one or more content units within the player-defined time period if the player is not completing the one or more content units within the pre-defined time allocated for each of the one or more content units” (substantially encompassed by independent claims 1 and 28).
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“a user interface module which when executed receives the player-defined time period;
a selection module which when executed selects one or more content units of the video game based on the player-defined time period, and one or more game gear items required for playing the selected one or more content units based on at least one of a plurality of pre-defined criteria, wherein the one or more content units are defined by a collective time period; and
an editing module which when executed edits the selected one or more content units such that the collective time period is equal to or less than the player-defined time period for generating a tailored gameplay session comprising the edited one or more content units and selected one or more gear items for the player to play, wherein the selection module when executed further selects a second set of content units based on at least one of a plurality of pre-defined criteria, if the player wants to alter the player defined time period to a new time period, and a second set of game gear items required for playing the second set of content units based on at least one of a plurality of pre-defined criteria, and wherein the editing module when executed further edits the second set of content units to have a collective time period that is equal to or less than the new time period, and generates a new tailored gameplay session comprising the edited second set of content units and the second set of gear items for the player for play.” (substantially encompassed by independent claim 11).
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“receiving the player-defined time period;
selecting one or more content units of the video game based on the player-defined time period, wherein the one or more content units are defined by a collective time period;
editing the selected one or more content units such that the collective time period is equal to or less than the player-defined time period;

selecting one or more game gear items required for playing the selected one or more content units based on at least one of a plurality of pre-defined criteria;
generating a tailored gameplay session comprising the edited one or more content units and selected one or more gear items for the player to play; and
adding one or more messages before each of the selected one or more content units for explaining a narrative corresponding to the gameplay session” (substantially encompassed by independent claim 21).
Claims 1-4, 6-16, 18-19, and 21-34 are allowed for the reasons stated above.  Additionally, claims 1-4, 6-16, 18-19, and 21-34 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 04/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715